Citation Nr: 1613784	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-27 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder as secondary to a right knee disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for ischemic heart disease (IHD).

5.  Entitlement to service connection for basal cell carcinoma.

6.  Propriety of rating reduction for degenerative joint disease, lumbar spine from 10 percent to 0 percent.

7.  Entitlement to a disability rating in excess of 20 percent for prostate cancer.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, as well as an August 2015 rating decision of the Togus Regional Benefit Office of Augusta Maine.

In October 2008, the Board remanded the issue of service connection for PTSD for further development.  Specifically, the Board sought to obtain records from  Wilkes-Barre VA medical facility for treatment in 1969-1970, treatment records from the Orlando VA medical facility, and records from Nanticoke General Hospital dated in 1969.  Records were obtained from the Orlando medical facility, and the Veteran submitted a statement in January 2014 indicating that Wilkes-Barre did not have any records and Nanticoke General Hospital had closed approximately thirty years earlier and no records were available from it.  He further indicated that he had no additional information to submit.  As such, the development requested by the Board has been accomplished.

The issues of whether new and material evidence has been presented to reopen a service connection claim for a right knee disorder; entitlement to service connection for a left knee disorder, PTSD, IHD, and basal cell carcinoma; entitlement to a disability rating in excess of 20 percent for prostate cancer; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2008 rating decision granted service connection for a low back disability, assigning a 10 percent rating, effective April 25, 2007.  

2.  An August 2010 rating decision proposed to reduce the disability rating for the Veteran's service connected low back disability from 10 percent to noncompensable.  The Veteran was notified of the proposed reduction and informed that he had 30 days to request a hearing and 60 days to submit additional evidence. 

3.  A February 2011 rating decision reduced the disability rating for the Veteran's service connected low back disability from 10 percent to noncompensable, effective May 1, 2011.  

4.  The competent evidence does not show demonstrated material improvement in the Veteran's low back disability which was maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's lower back disability from 10 to 0 percent effective May 1, 2011, was not proper, and restoration of a 10 percent rating is warranted.  38 U.S.C.A. § 1155, 5112(b) (6) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 4.71a, Diagnostic Codes 5237 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is contesting the propriety of the reduction of his service connected lumbar spine disability from 10 percent to noncompensable.  In October 2008, service connection was granted for the Veteran's back disability and a 10 percent rating was assigned, which took into account the fact that the Veteran had a back disability that pre-existed military service and was aggravated therein.  It was acknowledged that the Veteran's back warranted a 20 percent schedular rating, but 10 percent was required to be deducted to account for the level of the Veteran's back disability that pre-existed enlistment.  Thus, a 10 percent rating was warranted.

In August 2010, the RO proposed to reduce the Veteran's back rating from 10 percent to noncompensable.  After the requisite notice, the RO effectuated the reduction with a noncompensable rating effective May 1, 2011.  The Veteran appealed this determination.  Eventually, the 10 percent rating was assigned again, effective March 20, 2015, and the Veteran did not appeal that increase.  However, the issue of the propriety of the reduction remains on appeal.

Several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  These regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1994) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

VA, "in any rating-reduction case," must determine (1) "based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability"; (2) "whether the examination reports reflecting such change are based upon thorough examinations"; and (3) whether any improvement "actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work".  Id. at 421; see Faust v. West, 13 Vet. App. 342, 349 (2000) (summarizing the requirements that VA must follow in all reduction cases, "regardless of the rating level or the length of time that the rating has been in effect").  

In this case, a plain reading of the rating decision shows no discussion as to whether any improvement was found that reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, the action to reduce the rating is void, and the 10 percent evaluation for the service-connected low back disability is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344 ; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio); Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

The reduction of the service-connected low back disability to noncompensable being void, restoration of a 10 percent rating effective May 1, 2011 is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

PTSD

The Veteran contends that he is entitled to service connection for PTSD as a result of his service during the Vietnam War.  To establish service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran was diagnosed with PTSD by a private psychologist in May 2009, who opined that the Veteran's symptoms were service-connected and severe.  

The Veteran's military personnel records indicate that during the Vietnam War he was stationed in Thailand.  The Veteran submitted statements indicating that he experienced in-service stressors while stationed in Thailand.  The Veteran describes being present during an attack on Udorn Air Force Base in Thailand.  The Veteran also describes another incident in which enemy forces shot out one of the engines of the aircraft that he was a passenger in as he was flying into Thailand from Vietnam.  

Efforts to corroborate these stressors do not appear to have been undertaken, and a VA psychiatrist or psychologist has not been asked to opine as to whether the Veteran has PTSD, and if so whether it is the result of fear of hostile military or terrorist activity.  As such, a remand is required.

IHD

The Veteran contends that he is entitled to service connection for IHD.  The Veteran is presumed to have been exposed to herbicides during service, and has been service connected for disabilities presumptively related to such exposure.  See January 2014 Rating Decision.  

The record does not appear to contain a confirmed diagnosis of IHD.  In February 2014, Dr. Yocom wrote that "out of an abundance of caution" he was provisionally diagnosing the Veteran with IHD that he felt was casually related to herbicide exposure.  See "Third Party Correspondence" dated March 10, 2014 in VBMS.  However, Dr. Yocom suggested that such a diagnosis should be confirmed by a cardiologist.  Such corroboration should be sought.

Basal Cell Carcinoma

The Veteran contends that he is entitled to a service connection for basal cell carcinoma.  A June 2011 private medical record indicates that the Veteran was diagnosed with basal cell carcinoma.  As previously noted, the Veteran has been previously connected for disabilities related to herbicide exposure.  See January 2014 Rating Decision.  

In a February 2015 Informal Hearing Presentation, the Veteran's representative alleged that recent medical literature has begun to suggest a link between basal cell carcinoma and herbicide exposure.  In support of this theory, the representative included an article citing a study published in a February issue of Plastic and Reconstructive Surgery the official medical journal of the American Society of Plastic Surgeons addressing high rates of non-melanoma invasive skin cancer in exposed Vietnam veterans.  This treatise evidence was not accompanied by a medical opinion addressing the specifics of the Veteran's case, but it does trigger VA's duty to assist.
TDIU

The Veteran contends that he is entitled to TDIU.  The Board finds that TDIU is inextricably intertwined with all the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  The issue is, therefore, remanded accordingly.

Right Knee, Left Knee, Prostate, 

The Veteran contends that he is entitled to have his claim for service connection of his right knee reopened as well as service connection for a left knee disorder and for an increased rating for prostate cancer.  The RO denied the right knee and left knee claims in July 2014, and the Veteran filed a notice of disagreement (NOD) that same month.  The RO also denied the prostate cancer claim in August 2015, and the Veteran filed an NOD in September 2015.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for these issues in response to either rating decision or NOD.  This should be done.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with a SOC pertaining to the following claims: whether new and material evidence has been presented to reopen a service connection claim for a right knee disorder; entitlement to service connection for a left knee disorder as secondary to a left knee disorder; and to a disability rating in excess of 20 percent for prostate cancer.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC.

2.  Obtain a medical opinion addressing the etiology of the Veteran's basal cell carcinoma.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's basal cell carcinoma either began during or was otherwise caused by his military service, to include as a result of herbicide exposure therein.  Why or why not?  In so doing, the examiner should address the article cited by the Veteran's representative in the February 2016 Informal Hearing Presentation regarding high rates of non-melanoma invasive skin cancer in exposed Vietnam veterans.

3.  Develop the record in order to confirm or deny the Veteran's claimed stressors to include: whether the Veteran was present at an attack on Udorn Air Force Base in Thailand; or whether the Veteran was a passenger on aircraft that was attacked while flying from Vietnam to Thailand.

4.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist, or with a psychiatrist or psychologist with whom VA has contracted.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  If any of the Veteran's claimed stressors (to include: whether the Veteran was present at an attack on Udorn Air Force Base in Thailand; or whether the Veteran was a passenger on aircraft that was attacked while flying from Vietnam to Thailand) are confirmed, the examiner should be apprised of this.

The examiner should determine whether the Veteran meets the DSM criteria for PTSD, explaining why or why not? 

If a diagnosis of PTSD is warranted, the examiner should identify the stressor it is based upon, or whether it is based upon the Veteran's fear of hostile military or terrorist activity, meaning that during service the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

In so doing, the examiner should review and discuss, as appropriate, the May 2009 opinion from Dr. Anderson.

5.  Schedule the Veteran for a VA examination with a cardiologist if possible to determine whether it is at least as likely as not (50 percent or greater) that he has ischemic heart disease.  The examiner should address the "Third Party Correspondence" dated March 10, 2014 in VBMS from Dr. Yocom.

6.  Then, readjudicate the claims for entitlement to service connection for PTSD, basal cell carcinoma, and IHD as well as entitlement to TDIU.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


